Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on December 7, 2021 has been considered.

	Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein a system comprising commanding, based on receiving the signal, the adaptive component to perform a calibration to identify a maximum property of the adaptive component; receiving a signal from the article of footwear indicating what the maximum property is; calibrating the plurality of configurations to prevent any of the plurality of configurations from exceeding the maximum property; and transmitting one of the plurality of configurations as calibrated; wherein, upon receiving the one of the plurality of configurations, the processor circuit causes the adaptive component to be configured according to the one of the plurality of configurations (claims 1, 16, 26) is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
In Japanese Application Serial No. 2020-523443 (see English translation), in response to Examiner’s Decision for Refusal, claims 11-15 have been deleted (page 6, Reason for Refusal, lines 1-3). Thus, the reason for refusal has been resolved (page 7, lines 1-2).
Beers et al. (US 2017/0099913) discloses a tensioning system for articles of footwear and articles of apparel is disclosed. The tensioning system includes a tensioning member that is tightened or loosened using a motorized tensioning device for winding and unwinding the tensioning member on a spool. The motorized tensioning device includes a torque transmitting system that allows for incremental tightening, incremental loosening and full loosening of the tensioning member (Abstract).
Schneider (US 2017/0272008) discloses a motorized lacing system (Fig. 3) for a footwear (Fig. 1).
Iwamiya (JP 2008054890) discloses a biological information measuring instrument where the contact pressure of its biological information detector contacting human body skin to detect pulsation can be known (Abstract, lines 1-3).
	Uchiyama (JP 2013132326) discloses determining the degree of a tissue state such as muscle development/muscle atrophy without using a plurality of frequencies (Abstract, lines 1-3). 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272--2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        January 11, 2021